Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 4, 5 have been cancelled.
Claims 1-3 and 6-16 are pending.
Claims 12-16 are withdrawn.
Claims 1-3 and 6-11 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 7/11/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Water et al. (WO2015120861) and Ray et al. (US 20050008704) and Bohr et al. (Current Pharmaceutical Design 2015;21:5829-5844).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    612
    721
    media_image1.png
    Greyscale

Note: The term “low aqueous solubility” is a term of the pharmaceutical arts and is not indefinite especially when the term is defined as active ingredients from BCS II and IV.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding instant claims 1 and 3, Water et al. teach nano-embedded microparticles (title; Abstract; claims 22 and 62) where the microparticles have a MMAD between 1 and 30 microns (claim 45) where the active compound can be any active compound exerting a desired activity (page 5, lines 30-33) and matrix excipients (claim 34; page 23, line 6-page 24, line 30) and the microparticle is defined as having a size in the range of 1-999 microns (page 8, line 14) with preferred embodiments of microparticles of 1-25 microns and between 5-10 microns (page 28, lines 1-6) and a nanocarrier is a carrier for a drug with a size of 1-100 nm (page 8, lines 20-23; page 19, lines 18-23 and line 30-page 20, line 8) where the nano-embedded microparticles are intended for preparing tablets (page 26, lines 26-27). Please note from MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Water et al. teach that the nanoparticles may comprise more than one active compound and/or more than one nanocarrier (page 20, lines 25-26).
	Regarding instant claims 1, 2, 6-11, Ray et al. teach tablet compositions of poorly soluble hydrophobic drugs (Abstract; [0002-0003, 0074]; claims 1 and 23), such as fenofibrate and griseofulvin (claim 7; [0026]), which Applicant classifies as belonging to Biopharmaceutical Classification System classes II or IV, comprising excipients such as diluents, binders, lubricants, disintegrants and glidants (claim 22) including: lactose, microcrystalline cellulose, pregelatinized starch, mannitol, sorbitol [0044]; magnesium stearate, talc, calcium stearate, stearic acid [0046]; starches, HPMC, HPC, gums, polyvinyl pyrrolidone [0048]; silica and colloidal silica [0049]; crospovidone, carboxymethyl starches, sodium starch glycolate, croscarmellose [0052-0057] as well as crosslinked PVP (crospovidone) and CMC sodium [0058] and where the amount of the drug is about 20 mg to about 2000 mg [0029]. Ray et al. teach a tablet formulation with 23.62% drug and the remainder excipients which is 76.38% [0129] which falls within the claimed ranges of instant claims 4 and 5.
	Regarding instant claims 1-3, Bohr et al. teach that nanoembedded microparticles (NEMs) which not only stabilize nanoparticles (page 5829, lower right column) but also can be used to enhance the bioavailability of poorly water-soluble drugs (page 5831, upper right column) and can be further processed via tableting (page 5831, 3.1).
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Water et al. is that Water et al. do not expressly teach active pharmaceutical ingredients selected from the group of Biopharmaceutical Classification System classes II and IV as well as the excipients of instant claims 6-11 or wherein each microparticle comprises 20-85% of the API and between 15-80% by weight excipients or that the formulation comprises 10-85% b weight microparticles and 15-90% additional excipients. This deficiency in Water et al.  is cured by the teachings of Ray et al. and Bohr et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a /pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make tablets of the nano-embedded microparticles of Water et al. with active pharmaceutical ingredients selected from the group of Biopharmaceutical Classification System classes II and IV as well as the excipients of instant claims 6-11 or wherein each microparticle comprises 20-85% of the API and between 15-80% by weight excipients or that the formulation comprises 10-85% by weight microparticles and 15-90% additional excipients, as suggested by Ray et al. and Bohr et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Regarding the active ingredient, not only is Water et al. open to the inclusion of any active ingredient known to the ordinary pharmaceutical artisan but also Bohr et al. teach that NEMs can be used to increase the bioavailability of poorly water-soluble drugs, which are class II and IV drugs. Furthermore, Ray et al. teach making tablets of fenofibrate and griseofulvin which are claimed drugs (instant claim 2) which would render obvious other drugs classified as classes II and IV by the ordinary pharmaceutical artisan in this art. Therefore, the ordinary pharmaceutical artisan would have a reasonable expectation of success in employing any active ingredient from the group of Biopharmaceutical Classification System classes II and IV, including those instantly claimed, in the absence of evidence to the contrary. It is merely judicious selection of known active agents from the group of Biopharmaceutical Classification System classes II and IV by the ordinary pharmaceutical artisan which they would be familiar with as part of their profession. 
As discussed above, Water et al. does not appear to teach wherein each microparticle comprises 20-85% of the API and between 15-80% by weight excipients. However, the amount of API and consequently excipient is readily optimized by the ordinary pharmaceutical artisan depending upon the type of drug and the amount of drug required to achieve the desired outcome. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Therefore, there does not appear to be anything inventive concerning each microparticle comprises 20-85% of the API and between 15-80% by weight excipients.
It was also noted above that Water et al. direct the artisan to making tablets of the nano-embedded microparticles but does not teach what excipients the artisan should use. Ray et al. guide the artisan to not only the same common and ordinary excipients instantly claimed but also provides guidance on the amount of active and amount of excipient to use to make the tablets which reads on the formulation comprises 10-85% by weight microparticles containing the API and 15-90% additional excipients. Accordingly, the ordinary pharmaceutical artisan making the tablet embodiment of Water et al. would have a reasonable expectation of success in using the same common and ordinary excipients within the same ranges as instantly claimed in view of the teachings of Ray et al. in the absence of evidence to the contrary. Moreover, there does not appear to be anything inventive about a formulation that comprises 10-85% by weight microparticles containing the API and 15-90% additional excipients which would be optimized by the ordinary pharmaceutical artisan depending upon the type of drug and amount required to achieve the desired outcome. See MPEP 2144.05(II)(A) above.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments filed 7/11/22 have been carefully considered but are not persuasive.
Applicant asserts that Water does not deal with the problem of poorly water-soluble drugs and how to improve its bioavailability, which is the problem to be solved by the present invention. In addition, Water does not disclose the % of excipient and drug in each microparticle or the % of microparticles and additional excipients in the final formulation. The Examiner has carefully considered this argument but it is not persuasive. Ray et al. and Bohr et al. are relied upon for meeting the limitations concerning increasing the bioavailability of poorly water-soluble drugs. The concept of improving the bioavailability of poorly water-soluble drugs with nanoembedded microparticles is already known in the art through the teachings of Bohr et al. Thus, the problem to be solved by the present invention has already been solved. Optimization of the components in the final formulation is within the skill of the ordinary artisan in this art. No unexpected results have been presented. Applicant’s argument is not persuasive.
Applicant argues Ray individually. As an initial matter, the Examiner reminds Applicant that it is impermissible to attack references singly when the Examiner relies upon the combined teachings of the references, nor may they attack a reference for not teaching a limitation of the claim when the Examiner has explicitly relied upon another reference as teaching that limitation. See In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000). Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner is relying on a combination of references and not each reference in a vacuum. Ray is relied upon to provide some guidance as to what amounts of active and excipient the pharmaceutical artisan can produce. The instant specification does not characterize these amounts as anything unexpected or surprising. Clearly the nano-embedded microparticles of Water contain some amount of active and some amount of excipient, which establishes at least a range of 1-99% active and 99-1% excipient. Furthermore, the tablet dosage form contains some amount of nano-embedded microparticles and some amount of excipient thus establishing a range of at least 1-99% nano-embedded microparticles, which contain the active, and 99-1% excipient in the tablet. To show criticality of a claimed range, "'it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454, 456 (CCPA 1955). Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range in such cases. In re Antonie, 559 F .2d 618, 620 (CCP A 1977)." In re Geisler, 116 F.3d 1465, 1470(Fed. Cir. 1997). Also, From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Therefore, the amounts claimed are the result of normal and ordinary laboratory routine optimization and not inventive innovation.
Applicant argues that the expert when making a tablet (which reduces the disintegration or dissolution properties of the tablet) would not have considered mixing the microparticles as described with other excipients, which would further hinder the release of the drug or API. In addition, the expert would be discouraged from using more excipients or carriers according to the last sentence of par. [0002] of Ray. Respectfully, the Examiner does not agree with this analysis of Ray et al. For the record, the proper citation is [0003] of Ray et al. Ray et al. state that the process “may further reduce”, which is not an absolute, and Ray et al. add all sorts of excipients (see claim 22 of Ray et al.). Therefore, the ordinary artisan would add sufficient active containing microparticles and excipients to formulate a tablet with a reasonable expectation of success. Furthermore, the problem cannot be approached on the basis that workers in the art would know only what they could read in the references. An artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). Nothing has been shown otherwise.
Applicant assert that: The present invention as claimed has demonstrated to improve solubility and bioavailability. The claimed formulation can also provide masking of undesirable organoleptic properties, avoid adverse effects, increase shelf-life and provide easier handling. The dosage forms and compositions of the present invention improve patient compliance by reducing dosage, which can potentially lead to less adverse effects, as well as food effect and variability reduction. None of the prior art discloses or suggests a formulation able to provide all the above-mentioned advantages. Therefore, the skilled person in the art would not see any hint in the prior art on how to modify the disclosure of the prior art to arrive to the present invention with the aim of solving technical posed. Therefore, the present invention is not obvious and is considered inventive. Respectfully, the Examiner does not agree because such advantages naturally flow from the tablet embodiment of the nano-embedded microparticles suggested by Water et al. Applicant has produced no evidence to the contrary.
Arguments directed to Kurzrock are moot. 
Arguments directed to dependent claims 2-3 and 6-11 have been considered but since claim 1 is obvious and the Examiner has met all the limitations to claims 2-3 and 6-11, then no dependent claim can be indicated as allowable and all the claims remain soundly rejected.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613